PER CURIAM.
Marta Mantecón Comas appeals .an order revoking her license as a mortgage broker. We agree with the Department of Banking and Finance that the material facts of the case are largely undisputed, and we see no reversible error in the proceedings below. As the Department stated in its order:
Appellant’s conduct in altering a customer check, depositing it in her personal account, and later writing a letter to the customer on company letterhead falsely stating that the funds were in the hands of the title company jeopardized not only the customer, but also .her employer and the title company.. This conduct violates the numerous statutory provisions referenced in the Final Order, casts considerable doubt on either Appellant’s competence, integrity, or both, and clearly warrants license revocation.
*1089Revocation of the license was within the Department’s authority. See § 494.0041, Florida Statutes (1997).
Affirmed.